         Case 1:19-cv-01581-MC            Document 1       Filed 10/03/19     Page 1 of 19




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

ALEXANDER E. STEVKO (CA Bar No. 301359)
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-2380 (v)
202-307-0054 (f)
Alexander.Stevko@usdoj.gov

Billy J. Williams
United States Attorney
District of Oregon

Attorneys for the United States of America


                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                      MEDFORD DIVISION

UNITED STATES OF AMERICA
                                                           Case No.
             Plaintiff,

             v.                                            COMPLAINT TO REDUCE FEDERAL
                                                           TAX ASSESSMENTS TO JUDGMENT
JIM L. SESMA; LAURA D. SESMA; CORAL                        AND TO FORECLOSE FEDERAL TAX
SKIES ENTERPRISES; RED SUNSET                              LIENS
ENTERPRISES; OREGON DEPARTMENT
OF REVENUE; and JACKSON COUNTY,
OREGON

     Defendants.


       The United States of America complains and alleges as follows:

       1.         This is a civil action by the United States of America to (1) reduce to judgment

federal income tax and frivolous submission penalty assessments against Jim Sesma and Laura

Sesma for various tax years between 2003 and 2010; (2) determine that Coral Skies Enterprises



Complaint                                          1
(Case No.)
         Case 1:19-cv-01581-MC           Document 1        Filed 10/03/19     Page 2 of 19




holds title to real property located at 7888 Redthorne Rd., Rogue River, Oregon 97537 (the

“Redthorne Road Property”) as the nominee or alter ego of Jim and Laura Sesma, or

alternatively, to hold that it received the real property in a fraudulent transfer from the Sesmas;

(3) determine that Red Sunset Enterprises holds title to an airplane in Jackson County, Oregon as

the nominee or alter ego of Jim and Laura Sesma, or alternatively, to hold that it received the

airplane in a fraudulent transfer from the Sesmas; and (4) to foreclose federal tax liens on the real

property and airplane.

                                  JURISDICTION AND VENUE

       2.      This action is brought at the direction of the Attorney General of the United States

and at the request and with authorization of the Chief Counsel of the Internal Revenue Service

(“IRS”), a delegate of the Secretary of the Treasury, pursuant to 26 U.S.C. §§ 7401 and 7403.

       3.      This Court has jurisdiction over this action pursuant to 26 U.S.C. §§ 7402 and

7403, and 28 U.S.C. §§ 1340 and 1345.

       4.      Venue is proper in the District of Oregon under 28 U.S.C. §§ 1391(b) and 1396.

Jim and Laura Sesma reside in this district and the property at issue is located in this district.

                                          DEFENDANTS

       5.      Jim Sesma resides in this district in the Redthorne Road Property. His income tax

liabilities for 2006 and 2008 and civil penalties for frivolous submissions for 2003-2006, 2009,

and 2010 form part of the basis of this suit.

       6.      Laura Sesma is the wife of Jim Sesma. She resides within this district in the

Redthorne Road Property. Her income tax liabilities for 2006 and 2008 and civil penalties for

frivolous submissions for 2009 and 2010 form part of the basis of this suit.




Complaint                                          2
(Case No.)
          Case 1:19-cv-01581-MC           Document 1       Filed 10/03/19      Page 3 of 19




        7.      Coral Skies Enterprises is the titleholder to the real property at issue. It is not a

registered entity, but Jim Sesma has been listed as its executive trustee. It is named as a

defendant under 26 U.S.C. § 7403(b) because it currently holds legal title to the real property at

issue in this case.

        8.      Red Sunset Enterprises is the titleholder to the airplane at issue. It is not a

registered entity, but Jim Sesma has been listed as its executive trustee. It is named as a

defendant under 26 U.S.C. § 7403(b) because it currently holds legal title to the airplane at issue

in this case.

        9.      Jackson County is named as a defendant under 26 U.S.C. § 7403(b) because it

may claim an interest in the property at issue in this case.

        10.     The Oregon Department of Revenue is named as a defendant under 26 U.S.C. §

7403(b) because it may claim an interest in the property at issue in this case.

                            THE REDTHORNE ROAD PROPERTY

        11.     The real property at issue is a single-family home located at 7888 Redthorne Rd.,

Rogue River, Oregon 97537. Its account number is 1-0713631 and its legal description is “Lot 9

of Redthorne Subdivision, Jackson County, Oregon.”

        12.     The Sesmas acquired the Redthorne Road Property for $380,000 by statutory

warranty deed on September 2, 2004. The Sesmas paid the purchase price with a cashier’s check

and wire transfer from bank accounts in their name or of which they were the beneficiaries.

        13.     On May 22, 2007, the Sesmas recorded a Real Property Bill of Exchange

Agreement and Contract conveying the Redthorne Road Property to Coral Skies Enterprises for

“$1,000 and/or any other consideration.” The transfer did not go through a title company. Coral




Complaint                                          3
(Case No.)
         Case 1:19-cv-01581-MC            Document 1      Filed 10/03/19     Page 4 of 19




Skies Enterprises is not a registered entity, and Jim Sesma signed the bill of exchange on behalf

of Coral Skies Enterprises as its “Executive Trustee.”

       14.        The Sesmas continue to reside in the Redthorne Road Property.

                                          THE AIRPLANE

       15.        On October 17, 1990, the Sesmas purchased a 1980 Cessna TR 182 fixed wing

single engine airplane (“the Airplane”), Aircraft Serial No. R18201370 and U.S. Registration

No. N4658S.

       16.        On October 31, 2007, the Sesmas executed an Aircraft Bill of Sale through which

they transferred their interest in the Airplane to “Jimmy Louis Sesma, Executive Trustee for Red

Sunset Enterprises” for “$1,000 and other good and valuable consideration.” Red Sunset

Enterprises is an unregistered entity.

       17.        Upon information and belief, the Airplane is located at a hanger in Jackson

County, Oregon.

                           FEDERAL TAX LIABILITIES AND LIENS

       18.        For tax year 2006, the Sesmas late filed a joint Form 1040 return in July 2009.

The return reported a tax liability of $63,102 and requested a refund of $660,690 based on the

use of IRS Form 1099-OID to report false income tax withholding and estimated tax payments of

$116,755 and $606,997, respectively.

       19.        The IRS disallowed the refund due to the false reporting of withholding and

estimated payments, and on December 5, 2011, a duly authorized delegate of the Secretary of

Treasury assessed income tax of $87,199. The IRS abated $24,097 of tax on March 5, 2012 to

arrive at a total assessment of $63,102, which was based on the self-reported amount in the

Sesmas’ return.



Complaint                                          4
(Case No.)
          Case 1:19-cv-01581-MC         Document 1      Filed 10/03/19     Page 5 of 19




        20.     In 2011, the IRS audited the Sesmas’ 2006 Form 1040 and determined a

deficiency of $28,891. The IRS issued a statutory notice of deficiency for this amount, and the

Sesmas did not file a timely petition to the U.S. Tax Court. On August 20, 2012, a duly

authorized delegate of the Secretary of Treasury assessed the income tax deficiency along with

related penalties.

        21.     In February of 2010, the Sesmas late filed a joint IRS Form 1040 for tax year

2008. The 1040 reported income tax liability of $18,217. Based on the self-reported amount in

the return, a duly authorized delegate of the Secretary of Treasury assessed $17,017 on April 5,

2010 and $1,200 on March 5, 2012.

        22.     In 2011, the IRS audited the Sesmas’ 2008 return and determined a deficiency of

$7,798. The IRS issued a statutory notice of deficiency, and the Sesmas did not file a timely

petition to the U.S. Tax Court. On August 20, 2012, the IRS assessed the income tax deficiency

along with related penalties.

        23.     From 2003 to at least 2011, the Sesmas submitted many frivolous documents to

the IRS purporting to show either that they were owed excessive and erroneous tax refunds based

on inflated withholding and estimated payment claims reported using IRS Forms 1099-OID, or

that they had paid their reported tax liabilities by mailing fake “Private Registered Setoff Bonds”

and/or UCC Financing Statements to the U.S. Treasury Secretary.

        24.     For many of the tax years between 2003 and 2011, the Sesmas separately

submitted multiple copies of the returns and attachments to the IRS.

        25.     The IRS sent the Sesmas letters warning them of the potential for the assessment

of a penalty for frivolous tax submissions pursuant to 26 U.S.C § 6702. The Sesmas sent some

letters back in response making the same frivolous arguments.



Complaint                                        5
(Case No.)
             Case 1:19-cv-01581-MC       Document 1      Filed 10/03/19     Page 6 of 19




         26.     Based on all of these submissions, a duly authorized delegate of the Secretary of

Treasury assessed the 26 U.S.C. §6702 penalty against Jim Sesma for 2003, 2004, 2005, 2006,

2009, and 2010, and against Laura Sesma for 2009 and 2010.

         27.     The following table summarizes the IRS assessments against Jim and Laura

Sesma:

                             Joint Liability for Jim and Laura Sesma
                                                                                    Outstanding
    Type of     Tax      Assessment        Amount and Type of Assessment            Balance as of
      Tax      Period       Date                                                   Sept. 20, 20191
    Income      2006    12/05/2011        $87,199.00 – Tax                         $232,048.38
     (1040)             03/05/2012      $(24,097.00) – Abatement
                        08/20/2012         $5,778.20 – Accuracy-related
                                                        penalty
                        08/20/2012        $22,998.25 – Late filing penalty
                        08/20/2012        $28,891.00 – Additional tax from
                                                        exam
                        10/07/2013        $40,216.28 – Interest
                        10/07/2013        $16,980.65 – Failure to pay penalty
                        10/06/2014         $5,404.89 – Interest
                        10/06/2014         $6,017.60 – Failure to pay penalty
                                               $16.00 – Fees and collection
                                                        Costs
    Income      2008    04/05/2010        $17,017.00 – Tax                         $55,540.05
    (1040)              04/05/2010         $3,557.70 – Late filing penalty
                        04/05/2010            $547.00 – Estimated tax penalty
                        04/05/2010            $768.37 – Interest
                        04/05/2010            $948.72 – Failure to pay penalty
                        03/05/2012           $270.00 – Late filing penalty
                        03/05/2012       $1,200.00 – Additional tax from exam
                        08/20/2012       $1,426.00 – Late filing penalty
                        08/20/2012       $1,559.60 – Accuracy related penalty
                        08/20/2012       $7,798.00 – Additional tax from exam
                        10/01/2012       $3,166.26 – Failure to pay penalty
                        10/07/2013       $4,874.38 – Interest


1The outstanding balance amounts in this table and the other two tables in paragraph 27 include
accrued but unassessed penalties, interest, payments, credits, and other adjustments through
September 20, 2019.




Complaint                                         6
(Case No.)
         Case 1:19-cv-01581-MC        Document 1       Filed 10/03/19      Page 7 of 19




                      10/07/2013      $1,079.76 – Failure to pay penalty
                      10/06/2014      $1,306.40 – Interest
                      10/06/2014      $1,007.76 – Failure to pay penalty
 Total                                                                           $287,588.43


                                         Jim Sesma
                                                                               Outstanding
  Type of      Tax        Assessment                Amount                  Balance as of Sept.
 Assessment   Period         Date                                                20, 2019
   § 6702      2003      10/31/2011       $10,000.00                       $11,443.23
  Frivolous
   Penalty
   § 6702      2004      10/31/2011       $10,000.00                       $20,036.38
  Frivolous              12/26/2011        $5,000.00
   Penalty
   § 6702      2005      10/31/2011       $10,000.00                       $20,036.38
  Frivolous              12/26/2011        $5,000.00
   Penalty
   § 6702      2006      11/28/2011       $10,000.00                       $20,006.18
  Frivolous              12/26/2011        $5,000.00
   Penalty
   § 6702      2009      08/15/2011        $5,000.00                       $26,804.85
  Frivolous              10/10/2011        $5,000.00
   Penalty               10/31/2011        $5,000.00
                         11/07/2011        $5,000.00
   § 6702      2010      01/02/2012        $5,000.00                       $19,925.19
  Frivolous              02/06/2012       $10,000.00
   Penalty
 Total                                                                     $118,252.21


                                        Laura Sesma
                                                                               Outstanding
  Type of      Tax        Assessment                Amount                  Balance as of Sept.
 Assessment   Period         Date                                                20, 2019
   § 6702      2009      08/15/2011        $5,000.00                       $33,592.21
  Frivolous              08/22/2011        $5,000.00
   Penalty               10/10/2011        $5,000.00
                         10/31/2011        $5,000.00
                         11/07/2011        $5,000.00
   § 6702      2010      01/02/2012       $5,000.00                        $19,925.19
  Frivolous              02/06/2012       $10,000.00
   Penalty
 Total                                                                     $53,517.40


Complaint                                     7
(Case No.)
          Case 1:19-cv-01581-MC          Document 1       Filed 10/03/19      Page 8 of 19




        28.    Pursuant to 26 U.S.C §6303, the IRS gave timely notice to the Sesmas of the

assessments set forth in paragraph 27 and demanded payment of them.

        29.    Despite notice and demand for payments of the assessments described in

paragraph 27, the Sesmas have neglected, refused, or failed to fully pay the assessments against

them.

        30.    Since the dates of the assessments described in paragraph 27, interest, penalties

and statutory additions have accrued and will continue to accrue, as provided by law. As of

September 20, 2019, the outstanding balance of these assessments, including accrued interest and

civil penalties, is $287,588.43 for their joint income tax liability, $118,252.21 for Jim Sesma’s

total § 6702 penalty liability, and $53,517.40 for Laura Sesma’s total § 6702 penalty liability.

        31.    Pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens in favor of the United

States arose on the dates of assessments and attached to all property and rights to property of the

Sesmas.

        32.    In order to provide notice to third parties entitled to notice of the statutory liens

under 26 U.S.C. § 6323, the IRS filed Notices of Federal Tax Lien as follows:

  Type of Tax          Taxpayer(s)         Tax Year(s)         Recording Date        Recording Place
   Form 1040        Jim and Laura        2006                  03/06/2012            Jackson County
    (income)        Sesma                                                            Recorder
   Form 1040        Jim and Laura        2006                  03/02/2012            Oregon Secretary
    (income)        Sesma                                                            of State
   Form 1040        Jim and Laura        2008                  06/15/2010            Jackson County
    (income)        Sesma                                                            Recorder
   Form 1040        Jim and Laura        2008                  06/11/2010            Oregon Secretary
    (income)        Sesma                                                            of State
 § 6702 penalty     Jim Sesma            2009                  09/13/2011            Jackson County
                                                                                     Recorder
 § 6702 penalty     Jim Sesma            2009                  09/12/2011            Oregon Secretary
                                                                                     of State
 § 6702 penalty     Jim Sesma            2003, 2004,           03/06/2012            Jackson County
                                         2005, 2006,                                 Recorder
                                         2009, 2010

Complaint                                         8
(Case No.)
         Case 1:19-cv-01581-MC         Document 1       Filed 10/03/19     Page 9 of 19




 § 6702 penalty     Jim Sesma           2003, 2004,          03/02/2012          Oregon Secretary
                                        2005, 2006,                              of State
                                        2009, 2010
 § 6702 penalty     Laura Sesma         2009, 2010           03/06/2012          Jackson County
                                                                                 Recorder
 § 6702 penalty     Laura Sesma         2009, 2010           03/02/2012          Oregon Secretary
                                                                                 of State


       33.     To provide notice to third parties pursuant to 26 U.S.C. § 6323, the IRS also filed

a Notice of Federal Tax Lien against Coral Skies Enterprises and Red Sunset Enterprises as

nominees of the Sesmas as follows:

  Type of Tax         Taxpayer(s)         Tax Year(s)        Recording Date      Recording Place
   Form 1040        Coral Skies         2008                 05/06/2011          Jackson County
    (income)        Enterprises as                                               Recorder
                    nominee of Jim
                    and Laura Sesma
   Form 1040        Coral Skies         2006                 04/17/2012          Jackson County
    (income)        Enterprises as                                               Recorder
                    nominee of Jim
                    and Laura Sesma
 § 6702 penalty     Coral Skies         2003, 2004,          04/17/2012          Jackson County
                    Enterprises as      2005, 2006,                              Recorder
                    nominee of Jim      2009, 2010
                    Sesma
 § 6702 penalty     Coral Skies         2009, 2010           04/17/2012          Jackson County
                    Enterprises as                                               Recorder
                    nominee of
                    Laura Sesma
   Form 1040        Red Sunset          2006                 08/07/2012          Oregon Secretary
    (income)        Enterprises as                                               of State
                    nominee of Jim
                    and Laura Sesma


   COUNT I: REDUCE TO JUDGMENT FEDERAL INCOME TAX ASSESSMENTS
      AGAINST JIM AND LAURA SESMA FOR TAX YEARS 2006 AND 2008

       34.     The United States incorporates the allegations in paragraphs 1 to 33.

       35.     The IRS timely assessed federal income taxes, interest, and penalties against Jim

and Laura Sesma for tax years 2006 and 2008, as described in paragraphs 20-23 and 27.

Complaint                                        9
(Case No.)
         Case 1:19-cv-01581-MC           Document 1       Filed 10/03/19     Page 10 of 19




        36.     Despite notice and demand for payment of the assessments described in paragraph

27, the Sesmas have not paid the full amount of the federal income tax liabilities assessed against

them. The unpaid balance remains due in the amount of $287,588.43 as of September 20, 2019,

plus all interest and statutory additions accruing thereafter.

        37.     This action is brought within the appropriate statute of limitations for collection

under 26 U.S.C. § 6502.

        38.     Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against Jim

and Laura Sesma for the unpaid balance of the assessments described in paragraph 27, plus

interest and other statutory additions accruing to the date of payment.

  COUNT II: REDUCE TO JUDGMENT FEDERAL FRIVOLOUS TAX SUBMISSION
               PENALTY ASSESSMENTS AGAINST JIM SESMA

        39.     The United States incorporates the allegations in paragraphs 1 to 38.

        40.     From 2003 to 2011, Jim Sesma submitted many frivolous tax submissions and

other correspondence to the IRS.

        41.     These include IRS Forms 1040 for 2004, 2005 and 2006 that reported excessive

withholding and estimated tax payments using IRS Forms 1099-OID that resulted in significantly

overstated overpayment amounts.

        42.     Jim Sesma also submitted IRS Forms 1040 and 1040X for 2003, 2005, 2006,

2009, and 2010 with attachments purporting to show payment of reported tax through “Private

Registered Setoff Bonds” directed to the U.S. Treasury Secretary, UCC filings, and IRS Forms

1040-V Payment vouchers. These are not valid methods of payment, and for some of these years,

Jim Sesma submitted up to four different returns with the frivolous payment attachments.

        43.     All of the submissions described in paragraphs 40-42 were “frivolous tax

submissions” that purported to be tax returns but did not contain information on which the

Complaint                                         10
(Case No.)
         Case 1:19-cv-01581-MC          Document 1      Filed 10/03/19      Page 11 of 19




substantial correctness of the self-assessment could be judged or contained information that on

their face indicated the self-assessment was substantially incorrect, and the submissions were

based on positions the IRS had identified as frivolous or reflected a desire to delay or impede the

administration of federal tax laws.

       44.     Based on the frivolous submissions from the Sesmas, the IRS timely assessed

penalties against Jim Sesma for frivolous submissions pursuant to 26 U.S.C. § 6702 as described

in paragraph 27 .

       45.     Despite notice and demand for payment of the assessments described in paragraph

27, Jim Sesma has not paid the full amount of the § 6702 penalties assessed against him. The

unpaid balance remains due in the amount of $118,252.21 as of September 20, 2019 plus all

interest and statutory additions accruing thereafter.

       46.     This action is brought within the appropriate statute of limitations for collection

under 26 U.S.C. § 6502.

       47.     Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against Jim

Sesma for the unpaid balance of the § 6702 assessments described in paragraph 27, plus interest

and other statutory additions accruing to the date of payment.

 COUNT III: REDUCE TO JUDGMENT FEDERAL FRIVOLOUS TAX SUBMISSION
             PENALTY ASSESSMENTS AGAINST LAURA SESMA

       48.     The United States incorporates the allegations in paragraphs 1 to 47.

       49.     From 2003 to at least 2011, Laura Sesma submitted many frivolous tax returns

and correspondences to the IRS.

       50.     These included IRS Forms 1040 for 2009 and 2010 with attachments purporting

to show payment of reported tax through “Private Registered Setoff Bonds” directed to the U.S.

Treasury Secretary, UCC filings, and IRS Forms 1040-V Payment vouchers. These are not valid

Complaint                                         11
(Case No.)
         Case 1:19-cv-01581-MC          Document 1      Filed 10/03/19      Page 12 of 19




methods of payment, and for some of these years, Laura Sesma submitted up to five different

returns with the frivolous payment attachments.

       51.     All of the submissions described in paragraphs 49-50 were “frivolous tax

submissions” that purported to be tax returns but did not contain information on which the

substantial correctness of the self-assessment could be judged or contained information that on

their face indicated the self-assessment was substantially incorrect, and the submissions were

based on positions the IRS had identified as frivolous or reflected a desire to delay or impede the

administration of federal tax laws.

       52.     Based on the frivolous submissions from the Sesmas, the IRS timely assessed

penalties against Laura Sesma for frivolous submissions pursuant to 26 U.S.C. § 6702 as

described in paragraph 27 .

       53.     Despite notice and demand for payment of the assessments described in paragraph

27, Laura Sesma has not paid the full amount of the § 6702 penalties assessed against her. The

unpaid balance remains due in the amount of $53,517.40 as of September 20, 2019 plus all

interest and statutory additions accruing thereafter.

       54.     This action is brought within the appropriate statute of limitations for collection

under 26 U.S.C. § 6502.

       55.     Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against

Laura Sesma for the unpaid balance of the § 6702 assessments described in paragraph 27, plus

interest and other statutory additions accruing to the date of payment.




Complaint                                         12
(Case No.)
         Case 1:19-cv-01581-MC         Document 1        Filed 10/03/19    Page 13 of 19




 COUNT IV: DETERMINE THAT CORAL SKIES ENTERPRISES HOLDS TITLE TO
THE REDTHORNE ROAD PROPERTY AS NOMINEE OR ALTER EGO OF JIM AND
                          LAURA SESMA

         56.   The United States incorporates by reference the allegations in paragraphs 1

through 55.

         57.   The Sesmas purchased the Redthorne Road Property for $380,000 in September

2004, using funds from a Wells Fargo checking account and D.A. Davidson investment account

in their name or of which they were the beneficiaries.

         58.   The Sesmas transferred the Redthorne Road Property to Coral Skies Enterprises

for inadequate consideration in May of 2007, a time when they had not filed federal income tax

returns for several years and were espousing frivolous challenges against the tax system. The

transfer did not go through a title company, and the property bill of exchange used to transfer the

Redthorne Road Property listed Jim Sesma as executive trustee of Coral Skies Enterprises.

         59.   The Sesmas have continued to reside in the Redthorne Road Property since the

transfer to Coral Skies Enterprises in 2007 and have exercised possession and control without

interference from Coral Skies.

         60.   The Sesmas have not paid rent to Coral Skies Enterprises for the continued use of

the Redthorne Road Property.

         61.   The Sesmas have paid property tax for the Redthorne Road Property from a

checking account in the name of an entity of which Jim Sesma is listed as the president and

executive trustee, and which the IRS has previously identified as a nominee of the Sesmas.

Checks from the entity to pay property tax on the Redthorne Road Property are signed by Jim

Sesma.




Complaint                                       13
(Case No.)
        Case 1:19-cv-01581-MC           Document 1       Filed 10/03/19     Page 14 of 19




       62.       Coral Skies Enterprises is not a registered entity anywhere, but on documents

involving Coral Skies, Jim Sesma is listed as the executive trustee. Documents including the

address for Coral Skies Enterprises use the same address as the Sesmas’ home, the Redthorne

Road Property.

       63.       On information and belief, the Sesmas placed the Redthorne Road Property in the

name of Coral Skies Enterprises to shield it from the United States as a creditor.

       64.       Coral Skies Enterprises would be unjustly enriched if it were permitted to keep

the Redthorne Road Property in its own right.

       65.       Accordingly, Coral Skies Enterprises holds title to the Redthorne Road Property

as a nominee or alter ego of the Sesmas. Jim and Laura Sesma should be recognized as the true

owners of the Redthorne Road Property, and the federal tax liens against them should attach to it.

     COUNT V: DETERMINE THAT THE REDTHORNE ROAD PROPERTY WAS
        FRAUDULENTLY CONVEYED TO CORAL SKIES ENTERPRISES

       66.       The United States incorporates by reference the allegations in paragraphs 1 to 65.

       67.       In the alternative, the transfer of the Redthorne Road Property from the Sesmas to

Coral Skies Enterprises should be set aside because the Sesmas transferred the property (1) with

the intent to hinder, delay, and defraud creditors, including the United States; (2) without

receiving reasonably equivalent value as consideration, and they knew or reasonably should have

known that they had or would incur debts beyond their ability to pay as they became due; or (3)

without receiving reasonably equivalent value as consideration, and they made the transfer after

becoming indebted to the United States and were insolvent at the time of the transfer or became

insolvent as a result of the transfer. See Or. Rev. Stat. §§ 95.230 and 95.240. All of the federal

tax liens against Jim and Laura Sesma should therefore attach to the Redthorne Road Property.




Complaint                                        14
(Case No.)
           Case 1:19-cv-01581-MC        Document 1       Filed 10/03/19      Page 15 of 19




  COUNT VI: DETERMINE THAT RED SUNSET ENTERPRISES HOLDS TITLE TO
   THE AIRPLANE AS NOMINEE OR ALTER EGO OF JIM AND LAURA SESMA

       68.      The United States incorporates by reference the allegations in paragraphs 1 to 67.

       69.      The Sesmas purchased the Airplane in 1990.

       70.      The Sesmas transferred the Airplane to Red Sunset Enterprises in October 2007, a

time when they had not filed federal income tax returns for several years and were espousing

frivolous challenges against the tax system.

       71.      There are no records of actual payment from Red Sunset Enterprises to the

Sesmas for the Airplane.

       72.      Red Sunset Enterprises is not a registered entity. Its listed address is the same as

the Sesmas’ home, the Redthorne Road Property, and Jim Sesma is listed as its Executive

Trustee.

       73.      Jim Sesma is named on the FAA registration for the Airplane, and in June of

2008, after the transfer to Red Sunset Enterprises, Jackson County executed an amended hangar

rental agreement for the Airplane and listed Jim Sesma as the tenant. The Sesmas therefore

exercise control over the use of the Airplane.

       74.      On information and belief, the Sesmas pay the costs associated with keeping the

Airplane at its hangar.

       75.      On information and belief, the Sesmas placed the Airplane in the name of Red

Sunset Enterprises to shield it from the United States as a creditor. This was done around the

same time they transferred title in the Redthorne Road Property to Coral Skies Enterprises.

       76.      Red Sunset Enterprises would be unjustly enriched if it were permitted to keep the

Airplane in its own right.




Complaint                                         15
(Case No.)
        Case 1:19-cv-01581-MC           Document 1       Filed 10/03/19     Page 16 of 19




       77.     Accordingly, Red Sunset Enterprises holds title to the Airplane as a nominee or

alter ego of the Sesmas. Jim and Laura Sesma should be recognized as the true owners of the

Airplane, and the federal tax liens against them should attach to the Airplane.

      COUNT VII: DETERMINE THAT THE AIRPLANE WAS FRAUDULENTLY
                  CONVEYED TO RED SUNSET ENTERPRISES

       78.     The United States incorporates by reference the allegations in paragraphs 1 to 77.

       79.     In the alternative, the transfer of the Airplane from the Sesmas to Red Sunset

Enterprises should be set aside because the Sesmas transferred the Airplane (1) with the intent to

hinder, delay, and defraud creditors, including the United States; (2) without receiving

reasonably equivalent value as consideration, and they knew or reasonably should have known

that they had or would incur debts beyond their ability to pay as they became due; or (3) without

receiving reasonably equivalent value as consideration, and they made the transfer after

becoming indebted to the United States and were insolvent at the time of the transfer or became

insolvent as a result of the transfer. See Or. Rev. Stat. §§ 95.230 and 95.240. All of the federal

tax liens against Jim and Laura Sesma should therefore attach to the Airplane.

 COUNT VIII: FORECLOSE FEDERAL TAX LIENS ON THE SUBJECT PROPERTY

       80.     The United States incorporates by reference the allegations in paragraphs 1 to 79.

       81.     Under 26 U.S.C. §§ 6321 and 6322, federal tax liens arose on the tax assessment

dates shown in paragraph 27 against all property and rights to property belonging to Jim and

Laura Sesma.

       82.     To provide notice to third parties, the United States recorded Notices of Federal

Tax lien for the tax periods and on the dates described in paragraph 32 and 33 with the Jackson

County Recorder and Oregon Secretary of State.




Complaint                                        16
(Case No.)
        Case 1:19-cv-01581-MC            Document 1       Filed 10/03/19      Page 17 of 19




       83.       The federal tax liens attach to the Redthorne Road Property and the Airplane,

which are held in the names of Coral Skies Enterprises and Red Sunset Enterprises as nominees

or alter egos of the Sesmas.

       84.       In the alternative, the federal tax liens attach to the Redthorne Road Property and

the Airplane because the United States is entitled to avoid the transfer of them from the Sesmas

to Coral Skies Enterprises and Red Sunset Enterprises under the Oregon Uniform Fraudulent

Transfer Act, Or. Rev. Stat. §§ 95.230 and 95.240.

       85.       The United States’ federal tax liens have priority over all interests in the

Redthorne Road Property and Airplane acquired after the attachment of the liens, subject to 26

U.S.C. § 6323.

       86.       Under 26 U.S.C. § 7403, the United States is entitled to enforce its federal tax

liens by foreclosing upon and selling the Redthorne Road Property and Airplane.

                                      REQUEST FOR RELIEF

       WHEREFORE, the United States respectfully requests that the Court enter judgment in

its favor and against Defendants as follows:

       A.        That judgment be entered in favor of the United States and against Jim and Laura

Sesma for income tax liabilities for 2006 and 2008 in the amount of $287,588.43, plus interest

and statutory additions in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and

6621, which have accrued and will continue to accrue according to law from September 20, 2019

until judgment is paid, less any applicable credits and payments.

       B.        That judgment be entered in favor of the United States and against Jim Sesma for

frivolous tax submission penalties in the amount of $118,252.21, plus interest and statutory

additions in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and 6621, which



Complaint                                          17
(Case No.)
        Case 1:19-cv-01581-MC           Document 1       Filed 10/03/19       Page 18 of 19




have accrued and will continue to accrue according to law from September 20, 2019 until

judgment is paid, less any applicable credits and payments.

       C.      That judgment be entered in favor of the United States and against Laura Sesma

for frivolous tax submission penalties in the amount of $53,517.40, plus interest and statutory

additions in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 and 6621, which

have accrued and will continue to accrue according to law from September 20, 2019 until

judgment is paid, less any applicable credits and payments.

       D.      That the Court determine that Coral Skies Enterprises holds title to the Redthorne

Road Property as a nominee or alter ego of Jim and Laura Sesma.

       E.      In the alternative, that the United States is entitled to avoid the transfer of the

Redthorne Road Property to Coral Skies Enterprises from Jim and Laura Sesma under the

Oregon Uniform Fraudulent Transfer Act, Or. Rev. Stat. §§ 95.230 and 95.240.

       F.      That the Court determine that Red Sunset Enterprises holds title to the Airplane as

a nominee or alter ego of Jim and Laura Sesma.

       G.      In the alternative, that the United States is entitled to avoid the transfer of the

Airplane to Red Sunset Enterprises from Jim and Laura Sesma under the Oregon Uniform

Fraudulent Transfer Act, Or. Rev. Stat. §§ 95.230 and 95.240.

       H.      That the United States’ federal tax liens against Jim and Laura Sesma for income

tax for 2006 and 2008; against Jim Sesma for 26 U.S.C. § 6702 penalties for 2003, 2004, 2005,

2006, 2009, and 2010; and against Laura Sesma for 26 U.S.C. § 6702 penalties for 2009 and

2010 attach to the Redthorne Road Property and Airplane, and that the United States has valid

and subsisting liens against them.




Complaint                                         18
(Case No.)
           Case 1:19-cv-01581-MC         Document 1       Filed 10/03/19     Page 19 of 19




          I.     Order that the federal tax liens of the United States be foreclosed upon the

Redthorne Road Property and Airplane, that the Redthorne Road Property and Airplane be sold,

and that the proceeds from the sale be distributed to the United States and any other creditors in

their respective priorities, in accordance with the Court’s findings as to the validity and priority

of the liens and claims of all the parties;

          J.     That the United States be awarded its costs and such other relief as is just and

proper.



          Dated: October 3, 2019

                                                RICHARD E. ZUCKERMAN
                                                Principal Deputy Assistant Attorney General


                                                /s/ Alexander E. Stevko_______
                                                ALEXANDER E. STEVKO
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice

                                                Of Counsel:
                                                BILLY J. WILLIAMS
                                                United States Attorney
                                                District of Oregon
                                                Counsel for the United States




Complaint                                         19
(Case No.)
Case 1:19-cv-01581-MC   Document 1-1   Filed 10/03/19   Page 1 of 2
Case 1:19-cv-01581-MC   Document 1-1   Filed 10/03/19   Page 2 of 2
                    Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19      Page 1 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jim L. Sesma
                                           7888 Redthorne Road
                                           Rogue River, OR 97537




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-01581-MC                Document 1-2        Filed 10/03/19          Page 2 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19      Page 3 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Laura Sesma
                                           7888 Redthorne Road
                                           Rogue River, OR 97537




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-01581-MC                Document 1-2        Filed 10/03/19          Page 4 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19      Page 5 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Coral Skies Enterprises
                                           7888 Redthorne Road
                                           Rogue River, OR 97537




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-01581-MC                Document 1-2        Filed 10/03/19          Page 6 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19      Page 7 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Red Sunset Enterprises
                                           7888 Redthorne Road
                                           Rogue River, OR 97537




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-01581-MC                Document 1-2        Filed 10/03/19          Page 8 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19      Page 9 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Oregon Department of Revenue
                                           955 Center St. NE
                                           Salem, OR 97301




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                    Case 1:19-cv-01581-MC                  Document 1-2        Filed 10/03/19           Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                   Case 1:19-cv-01581-MC                   Document 1-2         Filed 10/03/19       Page 11 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                District of __________

                  United States of America                                )
                                                                          )
                                                                          )
                                                                          )
                            Plaintiff(s)                                  )
                                                                          )
                                v.                                             Civil Action No.
                                                                          )
     Jim L. Sesma; Laura D. Sesma; Coral Skies                            )
    Enterprises; Red Sunset Enterprises; Oregon                           )
    Department of Revenue; and Jackson County,                            )
                      Oregon                                              )
                           Defendant(s)                                   )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jackson County, Oregon
                                           10 S. Oakdale Ave.
                                           Medford, OR 97501




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander Stevko
                                           Trial Attorney, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 683
                                           Washington, D.C. 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
                    Case 1:19-cv-01581-MC                  Document 1-2        Filed 10/03/19           Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
